      Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 1 of 6




                                                                                             LAUREN E. DUXSTAD
                                                                                                           Associate
                                                                                                       212-294-3568
                                                                                               lduxstad@winston.com
March 3, 2020
VIA ECF
Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007
Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
    Dkt. No. 1:14-md-02542-VSB-SLC – Letter Motion to Compel 30(b)(6) Testimony

Dear Judge Cave:

      I write on behalf of all Plaintiffs to request that this Court compel Defendant Keurig Green
Mountain, Inc. to provide testimony regarding certain Topics in Plaintiffs’ 30(b)(6) notice. 1

         A. Keurig’s Position that Time has Run Out on Negotiations as to Certain Topics in
            Dispute is Inconsistent with the Position It Has Taken with its Notice to TreeHouse

        Keurig has had the language to Topics 32, 34-36, 39, 44-45, 64 and 88 of Plaintiffs’ notice
for more than six months. 2 Despite this, on February 17, Keurig unilaterally declared that it was
too late to provide a witness because the “parties have run out of time to continue negotiations.”
See Ex. A (2/17/2020 email). This is contrary to Keurig’s position with respect to its 30(b)(6)
notice to TreeHouse, where it argued that two months from the service of the topics (without any
agreement on scope) is more than enough for TreeHouse to proffer dates and witnesses.

         Keurig initially asked TreeHouse to clarify the intent of the Topics by providing
“exemplar” documents. Plaintiffs did so on January 2. Weeks later, Keurig objected that these
documents do not resolve its “concerns.” Now it has flatly refused to provide a witness as to the
Topics. If the Court is inclined to maintain its Order to TreeHouse to prepare multiple witnesses
on 73 topics in three weeks (which TreeHouse respectfully submits is impossible), then it would
be manifestly unfair to permit Keurig to say that time has “run out” for a fraction of the number of
topics. 3


1
  The parties have met and conferred regarding these Topics on numerous occasions, most recently for an hour on
February 7, 2020. Plaintiffs confirmed the parties were at an impasse and that Plaintiffs intended to seek relief on
February 18 and March 2, 2020. The parties were previously at an impasse as to Topic 24 but TreeHouse now accepts
Keurig’s proposal and requests that Keurig be directed to provide a witness. See Ex. B (Agreed-upon language).
2
  Attached as Exhibit C is a document showing the language for each topic as set forth in Plaintiffs’ notice.
3
  Plaintiffs further note that McLane served a 30(b)(6) deposition notice on Keurig last month and Keurig has not yet
provided proposed dates for that deposition. The same principle applies to that notice. In addition, IPPs have sought
detailed information about Keurig’s presence in Vermont since the commencement of discovery. Keurig has generally
objected to providing this information by any discovery method, but has produced some relevant documents. The
      Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 2 of 6
                                                                                                March 3, 2020
                                                                                                       Page 2


        B. Keurig Should Be Compelled to Identify the Final Contracts at Issue

         Plaintiffs’ claims put at issue anticompetitive “non-compete,” “loyalty” and “exclusivity”
provisions in Keurig’s contracts. However, many of Keurig’s individual witnesses have been
unable to testify whether the contracts placed in front of them were the final or operative versions.
See, e.g., Ex. D (T. Tate Tr. at 291:10-291:12); Ex. E (S. McCreary Tr. at 250:9-250:16). Keurig
has refused to provide a 30(b)(6) witness to identify the final contracts or even to consider an
alternative means of providing this information. Compounding this issue is that many contracts
are missing from Keurig’s production. Indeed, Keurig has acknowledged that they have not
produced all final, executed versions of its agreements with customers, but it has refused to search
its files to identify which contracts are missing or to produce such contracts. Instead, Keurig
suggested that it would look for agreements only if TreeHouse identified the entities for whom
agreements were missing. The absurdity of this proposal (which improperly attempts to shift the
burden of Keurig’s discovery obligations to TreeHouse) is apparent on its face.

         Despite repeated requests, Keurig refused to prepare its 30(b)(6) designee Mark Wood to
identify the final Keurig agreements. 4 See Ex. F (2/21/2020 Wood Tr. (Rough) at 116:7-117:9).
Plaintiffs have the right to have a corporate representative identify the parties to and dates of the
final agreements at issue in Plaintiffs’ claims. See Dealer Computer Servs. v. Curry, 2013 WL
499520, at *4 (S.D.N.Y. Feb. 7, 2013) (finding plaintiffs has the right to have a corporate
representative testify as to rights and obligations of contracts). Keurig’s refusals to: a) identify
which produced contracts were final; and b) even attempt to determine what contracts are missing
from its productions, are unreasonable and have deprived TreeHouse of critical evidence.
Accordingly, TreeHouse requests that this Court order Keurig to identify the final contracts it has
produced, produce the final, executed agreements that it has not produced, and to produce a witness
to testify to the parties and operative dates for the same.

        C. Keurig Should Be Compelled to Prepare a Witness Relating to Keurig’s Discussions
           with JAB Holding Company and the Corrected Data Keurig is Producing

        Keurig designated Mr. Wood to testify about Topic 6 regarding “non-privileged
Communications with JAB . . . about this litigation.” However, Mr. Wood did not know even the
most basic information about Keurig’s discussions with JAB. See Ex. G (2/14/2020 M. Wood Feb.
Tr. at 375:15-376:19). Mr. Wood did not know who at Keurig spoke with JAB during the due
diligence process, including about the instant litigation, and did not know if the discussions were
oral or in writing. Plaintiffs thus request that the Court compel Keurig to sufficiently prepare a
witness regarding these topics. 5


parties continue to negotiate the issue, but IPPs have not withdrawn Topic 42 concerning Keurig’s presence in
Vermont and have not waived their rights for testimony on that topic.
4
  In particular, Mr. Wood should have been—but was not—prepared on Topic 1 (“Keurig’s agreements or policies
during the Relevant Time Period that concern the sale, advertising, marketing, manufacture, or distribution of
Compatible Cups and the time periods such agreements were in effect.”).
5
  As this Court may be aware, TreeHouse and Rogers have appealed the Court’s Order regarding Plaintiffs’ Motion
to Compel Mr. Degnan’s Testimony and Documents. However, this Court denied the motion for Mr. Degnan’s
deposition “without prejudice.” If Keurig’s 30(b)(6) witness confirms that Mr. Degnan is the only one who had such
      Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 3 of 6
                                                                                                 March 3, 2020
                                                                                                        Page 3


        Another Topic, number 43, relates to the corrected data that Keurig says it will complete
reproducing by March 19. When Keurig informed Plaintiffs that the data it had already produced
was inaccurate, TreeHouse asked that the deponent assigned to this topic either agree to come back
to answer questions about the corrected data or that the deposition be rescheduled. Keurig refused
both options. Plaintiffs are entitled to sworn testimony about this data (which covers, among other
things, Keurig’s costs and profits); indeed, Keurig has included a similar topic in its 30(b)(6) notice
to TreeHouse. Again, the parties should receive equal treatment.

        D. Keurig Should Be Compelled to Testify Regarding the Incidents that Purportedly
           Formed the Basis for the Development of its Lock-Out Technology

        Keurig has refused to provide a witness for Topic 65, which seeks testimony regarding “All
of the quality, safety, or performance incidents caused by Compatible Cups on which You relied
as a basis for the development of Lock-Out Technology . . . .” This issue goes to the heart of
Keurig’s anticompetitive “lock-out” technology which it included in its 2.0 brewers. Keurig has
attempted to justify that Lock-Out by arguing that it was motivated by Keurig’s concern over the
safety and quality over competitive cups. See, e.g., Ex. H (K. Sullivan Tr. at 232:16-234:8); Ex. I
(K. Hartley Tr. at 20:6-21:2), Ex. D (T. Tate Tr. at 260:24-261:25).

        Keurig cannot be permitted to justify its Lock-Out Technology in a post-hoc manner when
Keurig’s designers of the 2.0 did not rely on any such evidence in coming up with the Lock-Out.
Judge Pitman already rejected similar attempts by Keurig. Specifically, Keurig twice moved to
obtain discovery of documents from a false advertising case, Suchanek et al. v. Sturm Foods Inc.,
et al., No. 3:11-cv-00565 (S.D. Ill. 2011) (“Suchanek”) which Keurig believes shows that
TreeHouse cups were low quality. See ECF No. 427; 622. In denying Keurig’s initial motion, the
Court noted that it might reconsider if Keurig could proffer “documents in its possession
demonstrating that the product at issue [in Suchanek] … played a role or was considered in the
design of any Keurig Brewer 2.0.” See ECF No. 434 at 2-3. When Keurig moved again, Judge
Pitman noted that Keurig had made no attempt to present any document showing that any safety
or quality concern with the TreeHouse product was causally linked to Keurig’s decision to design
the 2.0 Brewer. ECF No. 652; see also ECF No. 643 at 82:13-83:15.

       In short, Keurig is attempting another “do over.” It refuses to provide a witness on this
topic because it does not want to admit the simple truth recognized by Judge Pitman: it has no
evidence that the designers of the 2.0 did in fact rely on any quality or safety incidents with
unlicensed cups in coming up with the Lock-Out Technology. If Keurig wants to assert that
defense, it cannot simultaneously deny this discovery to TreeHouse.

       Plaintiffs thus respectfully request that the Court order Keurig to prepare and provide a
witness to offer testimony regarding Topics 6, 24, 32, 34-36, 39, 43-45, 64-65, and 88.




due diligence discussions about this litigation with JAB, this would be yet another reason his deposition should be
permitted.
Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 4 of 6
                                                                 March 3, 2020
                                                                        Page 4


                                   Respectfully submitted,

                                    /s/ Lauren E. Duxstad

                                   WINSTON & STRAWN LLP

                                   Aldo A. Badini
                                   abadini@winston.com
                                   Susannah P. Torpey
                                   storpey@winston.com
                                   Kelli L. Lanski
                                   klanski@winston.com
                                   Lauren E. Duxstad
                                   lduxstad@winston.com
                                   200 Park Avenue
                                   New York, NY 10166-4193
                                   (212) 294-6700
                                   (212) 294-4700 (fax)

                                   Counsel for Plaintiffs TreeHouse Foods,
                                   Inc., Bay Valley Foods LLC, and Sturm
                                   Foods, Inc.


                                   Robert Kaplan
                                   rkaplan@kaplanfox.com
                                   Hae Sung Nam
                                   hnam@kaplanfox.com
                                   Jason Uris
                                   juris@kaplanfox.com
                                   Kaplan Fox & Kilsheimer LLP
                                   850 Third Avenue
                                   New York, New York 10022
                                   (212) 687-1980
                                   (212) 687-7714 (fax)


                                   Matthew A. Pearson
                                   mapearson@pswlaw.com
                                   Alexander L. Simon
                                   asimon@pswlaw.com
                                   Pearson, Simon & Warshaw, LLP
                                   15165 Ventura Boulevard, Suite 400
                                   Sherman Oaks, CA 91403
                                   (818) 788-8300
                                   (818) 788-8104 (fax)
Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 5 of 6
                                                                  March 3, 2020
                                                                         Page 5


                                   Bruce L. Simon
                                   bsimon@pswlaw.com
                                   Pearson, Simon & Warshaw, LLP
                                   350 Sansome Street, Suite 680
                                   San Francisco, California 94104
                                   (415) 400-7703
                                   (415) 433-9008 (fax)

                                   Fred T. Isquith
                                   Thomas H. Burt
                                   Wolf Haldenstein Adler Freeman & Herz LLP
                                   270 Madison Avenue
                                   New York, New York 10016

                                   Counsel for Indirect Purchaser Plaintiffs


                                   William Reiss
                                   David B. Rochelson
                                   399 Park Avenue, Suite 3600
                                   New York, NY 10022
                                   (212) 980-7400
                                   wreiss@robinskaplan.com
                                   drochelson@robinskaplan.com

                                   Michael M. Buchman
                                   Michelle C. Clerkin
                                   MOTLEY RICE LLC
                                   777 Third Avenue, 27th Floor
                                   New York, NY 10017
                                   (212) 577-0050
                                   mbuchman@motleyrice.com
                                   mclerkin@motleyrice.com

                                   Robert G. Eisler
                                   Deborah Elman
                                   GRANT & EISENHOFER P.A.
                                   485 Lexington Avenue, 29th Floor
                                   New York, NY 10017
                                   (646) 722-8500
                                   reisler@gelaw.com
                                   delman@gelaw.com

                                   Counsel for Direct Purchaser Plaintiffs and
                                   Interim Co-Lead Counsel for the Proposed
                                   Direct Purchaser Plaintiff Class
Case 1:14-md-02542-VSB-SLC Document 825 Filed 03/03/20 Page 6 of 6
                                                                 March 3, 2020
                                                                        Page 6



                                   Steven L. Penaro
                                   ALSTON & BIRD LLP
                                   90 Park Avenue
                                   15th Floor
                                   New York, NY 10016-1387
                                   Phone: 212-210-9400
                                   Fax: 212-210-9444
                                   steve.penaro@alston.com

                                   James C. Grant
                                   Valarie C. Williams
                                   B. Parker Miller
                                   Alexander G. Brown
                                   ALSTON & BIRD LLP
                                   1201 West Peachtree Street
                                   Atlanta, GA 30309
                                   Phone: 404-881-7000
                                   Fax: 404-881-7777
                                   jim.grant@alston.com
                                   parker.miller@alston.com
                                   valarie.williams@alston.com
                                   alex.brown@alston.com

                                   Counsel for Plaintiff McLane Company,
                                   Inc.


                                   /s/ Mario Moore
                                   Mario Moore
                                   DAN JOHNSON LAW GROUP, LLP
                                   400 Oyster Point Blvd., Ste. 321
                                   South San Francisco, CA 94080
                                   (415) 604-4500
                                   mario@danjohnsonlawgroup.com

                                   Counsel for Plaintiffs JBR, Inc. d/b/a Rogers
                                   Family Company
